Citation Nr: 1042766	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  08-19 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of left 
biceps tendon rupture, to include as secondary to service-
connected residuals of right biceps tendon rupture.

2.  Entitlement to service connection for posttraumatic stress 
disorder.

3.  Entitlement to an increased evaluation in excess of 20 
percent for residuals of right biceps tendon rupture.

4.  Entitlement to an increased evaluation in excess of 10 
percent for hypertension with associated headaches.


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to January 
1973, from November 1990 to July 1991, and from January 1997 to 
September 1997.  

This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from March 2008 and June 2009 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (RO).

The issues of entitlement to service connection for posttraumatic 
stress disorder (PTSD), entitlement to an increased evaluation in 
excess of 20 percent for residuals of right biceps tendon 
rupture, and entitlement to an increased evaluation in excess of 
10 percent for hypertension with associated headaches are 
addressed in the remand portion of the decision below and are 
remanded to the RO via the Appeals Management Center in 
Washington, DC.


FINDING OF FACT

The medical evidence of record does not show that residuals of 
left biceps tendon rupture are related to military service or to 
a service-connected disorder.




CONCLUSION OF LAW

Residuals of left biceps rupture were not incurred in or 
aggravated by active military service, nor are they the result of 
or proximately due to a service-connected disorder.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claims herein, VA has met all 
statutory and regulatory notice and duty to assist provisions 
under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

The RO's June 2007, November 2007, March 2008, and May 2008 
letters advised the Veteran of the foregoing elements of the 
notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); see Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the RO's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as a statement of the case or supplemental statement 
of the case, is sufficient to cure a timing defect).  With 
respect to the Dingess requirements, the RO's June 2007 and March 
2008 letters provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary to 
establish an effective date.  In addition, the RO's May 2008 
letter informed the Veteran of what evidence was required to 
substantiate his claims for increased disability ratings and of 
his and VA's respective duties for obtaining evidence.  The 
Veteran was also asked to submit evidence or information in his 
possession to the RO.  See Vazquez-Flores v. Shinseki, 580 F. 3d 
1270 (Fed. Cir. 2009).

Accordingly, the RO effectively satisfied the notice requirements 
with respect to the issue decided herein.  Further, the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to participate 
effectively in the processing of his claims, including the 
opportunity to present pertinent evidence.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, as well as his identified VA and 
private medical treatment records.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The VA provided the Veteran with a February 2008 
VA examination to determine the etiology of any residuals of left 
biceps tendon rupture found.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  This medical examination was based upon a 
complete review of the Veteran's claims file, consideration of 
the Veteran's lay statements, and clinical examination of the 
Veteran; the VA examiner also provided a written rationale for 
the conclusion reached.  See Barr v. Nicholson, 21 Vet. App. 303, 
311 (2007).  

Finally, the Veteran was provided with a hearing before the Board 
in July 2010.  During this hearing, the Board explained the type 
of evidence that would assist the Veteran in substantiating each 
of his claims and suggested to the Veteran the submission of 
possibly overlooked evidence.  Therefore, the duty under 38 
U.S.C.A. § 5103(a) was met in this case.  See Bryant v. Shinseki, 
23 Vet. App. 488 (2010) (per curiam).  There is no indication in 
the record that additional evidence relevant to the issues being 
decided herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman, 19 Vet. App. at 486. 

Although the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
all of the evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(finding that the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show.  The Veteran should not 
assume that the Board has overlooked pieces of evidence that are 
not explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (holding that the law requires only that the 
Board address its reasons for rejecting evidence favorable to the 
claimant).

Service Connection

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Service connection may be established on a secondary basis for a 
disability which is shown to be proximately due to or the result 
of a service connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) caused by a 
service connected disability or (b) aggravated by a service 
connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 
(1995) (en banc).  The determination as to whether these 
requirements are met is based on an analysis of all the evidence 
of record and the evaluation of its credibility and probative 
value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In this case, the Veteran claims that his left biceps tendon 
rupture in 2007 was secondary to service-connected right biceps 
tendon rupture.  Specifically, he claims that because he could 
not use his right shoulder and arm due to the service-connected 
right biceps disability, he had to depend on the left shoulder 
and arm, which resulted in the overuse and rupture of the left 
biceps tendon.

The Veteran's service treatment records for active duty service, 
as well as the records from his reserve unit, are negative for 
complaints, treatments, or diagnoses of any muscle or joint 
disorder of the left upper extremity.

After separation from service, a January 2007 x-ray of the left 
shoulder revealed mild degenerative changes in the region of the 
glenohumeral joint.  It was noted that the osseous structures 
appeared intact and in satisfactory position.  No soft tissue 
calcifications were identified.

A February 2007 VA orthopedic consultation report noted that the 
Veteran injured his left shoulder three to four months previously 
when he was lifting hay.  The Veteran stated that he fell and did 
not have immediate pain, but the next day and in the ensuing 
several weeks he had pain in the anterior aspect of the left 
shoulder.  He stated that he was unable to lift his shoulder due 
to pain, anteriorly, but that had improved.  He also stated that 
he ruptured his right biceps tendon in 1991.  The impression was 
an acute left bicipital tendon rupture.

A March 2007 VA orthopedic report stated that the Veteran's left 
shoulder was improved although he still had some tenderness over 
the bicipital tendon and some over the subacromial region of the 
left shoulder.  The orthopedic physician opined that the Veteran 
had residual mild biceps tendonitis, and also subacromial 
bursitis.

A September 2007 VA orthopedic report noted that the Veteran's 
left shoulder was relatively asymptomatic, with only occasional 
discomfort in the subacromial region.  The Veteran reported that 
he did not have a significant night pain.

A December 2007 VA examination report noted that the Veteran 
ruptured his left biceps tendon in February 2007 while picking up 
a bale of hay.  The Veteran stated that the rupture of his left 
biceps in February 2007 was due to the excessive use of his left 
arm because his right arm was impaired with ruptured biceps 
tendon.  X-ray of the left shoulder showed hypertrophic spurring, 
and cystic changes were noted at the left humeral head.  The 
impression was degenerative joint disease and the diagnosis was 
status post rupture of the left biceps tendon, with moderate 
degenerative joint disease.  No etiology opinion was requested at 
that time.

In February 2008, a VA medical opinion was requested to ascertain 
whether the Veteran's current residuals of left biceps tendon 
rupture with degenerative joint disease is related to his 
service-connected right biceps tendon rupture residuals.  The VA 
examiner indicated that the entire claims file was reviewed.  
After reviewing the pertinent medical evidence of record, the 
examiner reviewed an orthopedic literature concerning rupture of 
the long head of the biceps muscles and quoted the pertinent 
discussion as follows:

With advancing age, the tendon may become 
degenerate and soft.  Degenerative changes 
of bone can cause excrescences about the 
intertubercular sulcus and roughening of 
the margins of the bicipital groove.  
Constant friction against the degenerative 
tendon causes resistance to tension forces 
exerted on it by the muscle.  As a result 
the tendon enlarges and the biceps becomes 
inefficient...The continuous attrition of 
the tendon within the irregular groove 
caused by arthritic changes and 
compression between the humeral head and 
the coracoacromial arch thin the tendon 
until it ruptures.  Interruption in 
continuity may occur spontaneously or 
during a lifting strain.  Thus, there is 
no relationship between the rupture of one 
biceps causing the rupture of the other.  

Based on the above literature, the examiner rendered the 
following opinion:

[W]ith advancing age, the tendon may 
become degenerate and soft.  Then with 
degenerative changes of the bone due to 
arthritis causing irregularity and 
sharpness of the edges[,] with roughening 
of the margins of the bicipital groove[,] 
the tendon may spontaneously or with 
lifting rupture.  We find that the 
[V]eteran had arthritic changes of both 
shoulders.  Thus, there is no relationship 
between the rupture of the [right] biceps 
tendon, which is service-connected, and 
the [left] biceps tendon rupture, which is 
not service-connected.  These are two 
separate entities that have occurred, as 
described in the [o]rthopedic literature.

A May 2008 VA orthopedic report stated that the Veteran was doing 
reasonably well and his main complaint was pain over the 
bicipital tendon of the left shoulder.  He reported that overall 
he was doing reasonably well until the previous several weeks 
where the area of the biceps tendon became more symptomatic.

A December 2008 VA orthopedic report noted that the Veteran was 
seen for his bilateral bicipital tendinitis.  He complained of 
pain over the mid portion of the biceps tendon, bilaterally.  The 
impression was recurrent bicipital tendinitis of both shoulders.

After reviewing the evidence of record, the Board finds that the 
medical evidence of record does not show that the Veteran's 
residuals of left biceps tendon rupture is related to military 
service or to service-connected residuals of right biceps tendon 
rupture.  The Veteran's service treatment records for active duty 
service, as well as the records from his reserve unit, are 
negative for complaints, treatments, or diagnoses of any muscle 
or joint disorder of the left upper extremity.

Additionally, the Board finds that the medical evidence does not 
relate the Veteran's residuals of left biceps tendon rupture to 
his military service or to his service-connected residuals of 
right biceps tendon rupture.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991) (holding that the Board is prohibited from 
substituting its own medical judgment in place of the opinions of 
competent medical professionals).  The only medical evidence of 
record which addresses the etiology of residuals of left biceps 
tendon rupture is the February 2008 VA opinion, which concluded 
that there is no relationship between the service-connected 
rupture of the right biceps tendon and the left biceps tendon 
rupture.  In reaching this opinion, the examiner noted that the 
Veteran had arthritic changes in both shoulders.  According to 
the orthopedic literature discussed by the examiner, degenerative 
changes of the bone due to arthritis, which may be caused by 
advancing age, cause irregularity and sharpness of the edges, as 
well as roughening of the margins of the bicipital groove, and as 
a result, the tendon may spontaneously or with lifting rupture.  
Thus, the examiner opined that there was no relationship between 
the rupture of one biceps causing the rupture of the other.

To extent that the Veteran contends that his left biceps tendon 
rupture was caused by military service or by his service-
connected right biceps tendon rupture, the Board finds that these 
statements as to medical causation are not competent evidence to 
establish service connection for residuals of left biceps tendon 
rupture.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  In 
certain unique instances lay testimony may be competent to 
establish medical etiology or nexus.  38 C.F.R. § 3.303(b).  
However, in this case, the Board finds that whether the rupture 
of one biceps tendon resulted in the rupture of the other does 
not lie within the range of common experience or common 
knowledge, but requires special experience or special knowledge.  
The evidence of record does not demonstrate that the Veteran 
possesses the ability, knowledge, or experience to provide a 
competent etiological opinion that residuals of left biceps 
tendon rupture were the result of his right biceps tendon rupture 
in service.  Espiritu, 2 Vet. App. at 494.  Accordingly, the 
Board finds that these statements as to medical causation are not 
competent evidence to establish service connection for residuals 
of left biceps tendon rupture.  Id.  

Upon review and consideration of the medical and lay evidence, 
the Board finds that the preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
residuals of left biceps tendon rupture, to include as due to 
service-connected residuals of right biceps tendon rupture.  In 
reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the Veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for residuals of left biceps tendon rupture, 
to include as secondary to service-connected residuals of right 
biceps tendon rupture, is denied.


REMAND

VA is generally required to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A(a).  VA's duty to assist includes 
providing a medical examination when it is necessary to make a 
decision on a claim.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 
(c)(4); see McLendon, 20 Vet. App. at 83-86.  Based upon its 
review of the Veteran's claims file, the Board finds that there 
is a further duty to assist the Veteran with his claims herein.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.



PTSD

With respect to the claim of entitlement to service connection 
for PTSD, the claim has previously been denied on the basis of 
lack of a verified in-service stressor.  During the pendency of 
this appeal, the criteria for verifying in-service stressors were 
amended, effective July 13, 2010.

The amendment provides that if a stressor claimed by a veteran is 
related to the veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a psychiatrist 
or psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of [PTSD] and 
that the veteran's symptoms are related to the claimed stressor, 
provided that the claimed stressor is consistent with the places, 
types, and circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f)(3) (July 13, 2010).  
"Fear of hostile military or terrorist activity" means that a 
veteran experienced, witnessed, or was confronted with an event 
or circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of the 
veteran or others, such as from an actual or potential improvised 
explosive device; vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; small arms fire, 
including suspected sniper fire; or attack upon friendly military 
aircraft, and the veteran's response to the event or circumstance 
involved a psychological or psycho-physiological state of fear, 
helplessness, or horror.  Id.

The medical evidence of record shows that the Veteran has a 
current diagnosis of PTSD.  Specifically, a February 2009 VA 
treatment report noted a diagnosis of chronic PTSD by a nurse 
practitioner.  

The in-service stressors claimed by the Veteran are related to 
his fear of hostile military or terrorist activity.  The Veteran 
claims that during his service in the Gulf War, biological and 
chemical attack alarms would go off and the Veteran, as a First 
Sergeant, had to order his personnel to put their masks on.  At 
his July 2010 hearing before the Board, he testified "[t]here 
[were] plenty of nights when we had to go bed with our masks 
on."  He also stated that he could hear the missiles going over 
his camp.  As the Veteran's Form DD-214 shows that he was on 
active duty in support of the Operation Desert Shield/Desert 
Storm and the claimed stressors are consistent with the 
circumstances, conditions, or hardships of the Veteran's service.  
However, as there is no medical opinion as to whether the 
Veteran's symptoms are related to the claimed stressors, the 
evidence of record is insufficient to allow the Board to 
determine whether the criteria under 38 C.F.R. § 3.304(f)(3) have 
been met.  Under these circumstances, a VA examination by a VA 
psychiatrist or psychologist is warranted to determine whether 
the claimed stressors are adequate to support a diagnosis of PTSD 
and whether the Veteran's symptoms are related to the claimed 
stressors.  38 C.F.R. § 3.304(f)(3)(July 13, 2010).

Residuals of Right Biceps Tendon Rupture

VA's duty to assist includes the conduct of a thorough and 
comprehensive medical examination.  Robinette v. Brown, 8 Vet. 
App. 69, 76 (1995).  This to assist includes providing a new 
medical examination when a Veteran asserts or provides evidence 
that a disability has worsened and the available evidence is too 
old for an adequate evaluation of the current condition.  
Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the 
Board should have ordered a contemporaneous examination of 
Veteran because a 23-month old exam was too remote in time to 
adequately support the decision in an appeal for an increased 
rating).

In this case, the Veteran last underwent a VA examination in 
December 2007 in conjunction with his claim for an increased 
evaluation of residuals of the right biceps tendon rupture, over 
2 years ago.  At his July 2010 hearing before the Board, the 
Veteran testified that he could lift up his right arm about 
halfway between his waist and shoulder when the pain was not too 
bad.  The Board finds that the foregoing testimony suggests a 
worsening of the right biceps disability since the December 2007 
VA examination and subsequent VA records reflecting treatments 
for his right biceps disability.  The Veteran is entitled to a 
new VA examination where there is evidence, including his lay 
statements, that the condition has worsened since the last 
examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 
Caffrey, 6 Vet. App. at 381.  The Veteran's representative also 
contended that the December 2007 VA examiner did not use a 
goniometer in the range of motion testing.  The Board therefore 
concludes that an additional VA examination is needed to provide 
a current picture of the Veteran's service-connected residuals of 
the right biceps tendon rupture.  38 C.F.R. §§ 3.326, 3.327 
(2010).

Hypertension

The Board also finds not adequate the June 2007 VA examination 
provided to the Veteran with respect to his claim for an 
increased evaluation in excess of 10 percent for hypertension.  
See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  At the July 
2010 hearing before the Board, the Veteran testified that a 
higher evaluation for hypertension is warranted as the headaches 
associated with his hypertension were more frequent.  Although in 
the June 2007 VA examination, the Veteran denied a history of 
headaches related to hypertension, no determination has been made 
as to whether the reported headaches are symptoms associated with 
the Veteran's service-connected hypertension or a separate 
disorder.

It is well established that a thorough medical examination is one 
that "takes into account the records of prior medical treatment, 
so that the evaluation of the claimed disability will be a fully 
informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); 
see also Cox v. Nicholson, 20 Vet. App. 563, 568-69 (2007); 
38 C.F.R. § 4.1 (2010).  However, the February 2007 VA 
examination was not based upon a review of the Veteran's claims 
file.  Although the June 2007 VA examiner indicated that the 
medical records were reviewed, the examiner also stated that the 
Veteran's claims file was not requested from the RO.  As noted 
above, the VA examination must first address the issue of whether 
or not headaches reported by the Veteran are symptoms associated 
with the Veteran's service-connected hypertension or a separate 
chronic disorder.  In that respect, review of the claims file is 
required as it could change the objective and dispositive 
findings made during the VA examination.  Accordingly, a remand 
is required for a new examination in connection with the 
Veteran's claim for an increased evaluation for hypertension.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran to 
provide him an opportunity to identify all VA 
and non-VA medical providers who have treated 
him for his PTSD and right biceps disorders.  
The Veteran must be asked to complete a 
separate VA Form 21-4142 for any private 
physician or source of treatment he may 
identify.  The RO must then obtain all 
identified records.  Regardless of whether 
the Veteran responds, the RO must obtain all 
updated VA treatment records pertaining to 
the Veteran's claimed disorders which are not 
currently associated with the claims file.  
All attempts to secure this evidence must be 
documented in the claims file by the RO.  If, 
after making reasonable efforts to obtain the 
identified records, the RO is unable to 
secure same, the RO must notify the Veteran 
and (a) identify the specific records the RO 
is unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; (c) describe any further action to 
be taken by the RO with respect to the claim; 
and (d) that he is ultimately responsible for 
providing the evidence.  The Veteran and his 
representative must then be given an 
opportunity to respond.

2.  The Veteran must be afforded a VA 
psychiatric examination to determine the 
existence and etiology of PTSD.  The 
examination must be conducted by a 
psychiatrist or psychologist.  The claims 
folder must be made available to the examiner 
in conjunction with the examination.  All 
tests or studies necessary to make this 
determination must be conducted.  Thereafter, 
based upon review of the service and post-
service medical records, the examiner must 
provide an opinion as to whether a diagnosis 
of PTSD is deemed appropriate.  If so, the 
examiner must explain how the diagnostic 
criteria of the Diagnostic and Statistical 
Manual for Mental Disorders are met, to 
include identification of the specific 
stressor(s) underlying the diagnosis, and 
comment upon the link between the current 
symptomatology and one or more of the 
stressors.  If PTSD is found to be related to 
an in-service stressor, the examiner must 
specifically state whether that stressor was 
related to the Veteran's fear of hostile 
military or terrorist activity.  If a 
diagnosis of PTSD is not deemed appropriate, 
the examiner must specifically explain how 
the diagnostic criteria for PTSD of the 
Diagnostic and Statistical Manual for Mental 
Disorders have not been met.  Any opinion 
provided must include a complete rationale.  
If any of the above requested opinions cannot 
be made without resort to speculation, the 
examiner must state this and specifically 
explain why an opinion cannot be provided 
without resort to speculation.  The report 
must be typed.

3.  The Veteran must also be afforded a VA 
examination to determine the current nature 
and severity of his service-connected 
residuals of the right biceps tendon rupture.  
All indicated tests and studies, to include 
active range of motion testing of the right 
shoulder, expressed in degrees, with standard 
ranges provided for comparison purposes, must 
be accomplished with the use of a goniometer.  
If pain is present on any motion, the 
examiner must state at what degree the pain 
begins.  All clinical findings must be 
reported in detail and correlated to a 
specific diagnosis.  The examiner must 
describe, in detail, all symptomatology of 
the Veteran's service-connected disability.  
Then the examiner must address whether there 
is any weakened movement, incoordination, 
excess fatigability, or pain on movement as a 
result of the Veteran's service-connected 
right biceps disability.  The same range of 
motion studies must then be repeated after 
repetition.  The functional impairment due to 
weakened movement, incoordination, excess 
fatigability, or pain on movement must, if 
feasible, be assessed in terms of additional 
degrees of limitation of motion of the right 
shoulder.  The claims file must be made 
available to the examiner for review in 
conjunction with the examination.  A complete 
rationale for all opinions must be provided.  
If the examiner cannot provide any requested 
opinion without resorting to speculation, it 
must be so stated, and the examiner must 
provide the reasons why an opinion would 
require speculation.  The report must be 
typed.

4.  The Veteran must be afforded the 
appropriate VA examination to determine the 
current nature and severity of his service-
connected hypertension.  The claims file must 
be made available to and reviewed by the 
examiner in conjunction with the examination.  
The examiner must specifically indicate 
whether the Veteran's service-connected 
hypertension is manifested by diastolic 
pressure predominantly 110 or more, or 
systolic pressure predominantly 200 or more.  
It must also be noted if the Veteran is 
taking medication to control his 
service-connected hypertension.  The examiner 
must also provide an opinion as to whether 
headaches reported by the Veteran are 
symptoms of his service-connected 
hypertension, or a separate chronic disorder.  
A complete rationale for all opinions must be 
provided.  If the examiner cannot provide any 
requested opinion without resorting to 
speculation, it must be so stated, and the 
examiner must provide the reasons why an 
opinion would require speculation.  The 
report must be typed.

5.  The RO must notify the Veteran that it is 
his responsibility to report for any 
scheduled examination and to cooperate in the 
development of the claims, and that the 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claims.  38 C.F.R. §§ 3.158, 
3.655 (2010).  In the event that the Veteran 
does not report for any scheduled 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.

6.  The examination reports must be reviewed 
to ensure that they are in complete 
compliance with the directives of this 
remand.  If any of the reports is deficient 
in any manner, the RO must implement 
corrective procedures.

7.  After completing the above actions, the 
RO must readjudicate the Veteran's claims on 
appeal, taking into consideration any newly 
acquired evidence.  If any benefit on appeal 
remains denied, a supplemental statement of 
the case must be provided to the Veteran and 
his representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


